ORDER FOR RECIPROCAL DISCIPLINE PURSUANT TO SCR 3.435
Having failed to respond to this Court’s order to show cause of July 3, 1991, and upon motion for reciprocal discipline pursuant to SCR 3.435 by David L. Yewell, Past President of the Kentucky Bar Association, respondent is hereby publicly reprimanded for charging fees that amounted to overreaching in violation of DR 2-106(D), and for engaging in a conflict of interest in a real estate transaction in violation of DR 5-105(A) by order of the New Jersey Supreme Court on October 2, 1990.
All concur.
ENTERED: August 29, 1991.
/s/ Robert F. Stephens Chief Justice